FILE COPY




   BRIAN QUINN
    Chief Justice
                                       Court of Appeals                                     VIVIAN LONG
                                                                                                Clerk

 PATRICK A. PIRTLE
       Justice                            Seventh District of Texas
                                                                                          MAILING ADDRESS:
  JUDY C. PARKER
                                        Potter County Courts Building                       P. O. Box 9540
      Justice                            501 S. Fillmore, Suite 2-A                           79105-9540

LAWRENCE M. DOSS
                                         Amarillo, Texas 79101-2449
     Justice                            www.txcourts.gov/7thcoa.aspx                         (806) 342-2650


                                               April 1, 2020

Elizabeth G. Hill                                      Melissa Simpson
LAW OFFICE OF ELIZABETH                                LAW OFFICE OF MELISSA
G. HILL, PC                                            C. SIMPSON, PLLC
8008 Slide Road, Suite 33                              2032 82nd Street, Suite 102
Lubbock, TX 79424                                      Lubbock, TX 79423
* DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

Aaron R. Carter                                        Anna McKim
CARTER & RADER LAW FIRM                                FIELD, MANNING, STONE
7606 University Avenue, Suite B-5                      HAWTHORNE & AYCOCK, P.C.
Lubbock, TX 79423                                      2112 Indiana Avenue
* DELIVERED VIA E-MAIL *                               Lubbock, TX 79410
                                                       * DELIVERED VIA E-MAIL *


RE:       Case Number: 07-19-00156-CV, 07-19-00157-CV
          Trial Court Case Number: 2013-506,729, 2013-508,395

Style: In the Interest of B.B.J., a Child

Dear Counsel:

          The Court this day issued an opinion and judgment in the captioned cause. TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this
Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if
ordered by the Court.

                                                          Very truly yours,

                                                          Vivian Long
                                                          VIVIAN LONG, CLERK

 xc:       Honorable Jim Bob Darnell (DELIVERED VIA E-MAIL)
           Barbara Sucsy (DELIVERED VIA E-MAIL)
           Samuel B. Silverman (DELIVERED VIA E-MAIL)